Citation Nr: 1431900	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for gastroesophageal reflux disease (GERD). 

3. Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides. 

4. Entitlement to service connection for hypertension, to include as due to exposure to herbicides. 

5. Entitlement to service connection for a bilateral eye disability. 

6. Entitlement to service connection for depression. 

7. Entitlement to service connection for disabilities of the hands, wrists, elbows, shoulders, ankles, feet, neck, and left hip, to include arthritis.  

8. Entitlement to service connection for bilateral knee arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The issue of entitlement to service connection for tinnitus was initially on appeal and remanded by the Board.  In a March 2011 rating decision, the RO granted service connection for tinnitus.  The Veteran has not filed a notice of disagreement with regard to any appealable determination made in the March 2011 rating decision.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board has separated the Veteran's bilateral knee disability claim from his claim for disabilities of other joints because at his August 2009 hearing, the Veteran and his representative essentially argued that the presumption of soundness may not apply specifically to his knees.  Therefore, a separate theory of entitlement has been raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008). The Board may bifurcate and separately develop and adjudicate independent theories of entitlement, such as in this situation.  See, e.g., Tyrues v. Shinseki, 23 Vet. App. 166 (2009), rev'd on other grounds, 132 S.Ct. 75 (2009); see also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).

The Veteran testified at a hearing in August 2009 before the undersigned.  A copy of the transcript has been associated with the claims file.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

In March 2010 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issues of entitlement to service connection for GERD, hypertension, and bilateral knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's level of bilateral hearing loss is not a disability for VA purposes.  

2. The preponderance of the evidence reflects that the Veteran does not have type II diabetes mellitus due to any incident of his active duty service.

3. The preponderance of the evidence reflects that the Veteran does not have a bilateral eye disability due to any incident of his active duty service.

4. The preponderance of the evidence reflects that the Veteran does not have depression due to any incident of his active duty service.

5. The preponderance of the evidence reflects that the Veteran does not have disabilities of the hands, wrists, elbows, shoulders, ankles, feet, neck, and left hip due to any incident of his active duty service.


CONCLUSIONS OF LAW

1. The Veteran does not have a current bilateral hearing loss disability for VA purposes due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2. The Veteran's type II diabetes mellitus was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

3. The Veteran's bilateral eye disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

4. The Veteran's depression was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

5. The Veteran's disabilities of the hands, wrists, elbows, shoulders, ankles, feet, neck, and left hip were not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, April 2007 and July 2007 letters satisfied the duty to notify provisions with regard to the Veteran's service connection claims.  The Veteran's pertinent records have been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his bilateral hearing loss, bilateral eye, depression, and multiple joint disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not been afforded a VA examination for his type II diabetes mellitus.  As will be discussed below, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related.  His service treatment records are negative for any complaints, treatment, or diagnosis of type II diabetes mellitus, and the record contains no probative evidence that demonstrates otherwise.  

The Veteran's sole assertion is that it was caused by exposure to herbicides in Thailand.  As discussed below, the Board finds that no such exposure occurred.  Therefore, because there is no event, injury, or disease in service or a service-connected disability to which type II diabetes mellitus could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

The Veteran testified at a hearing in August 2009, it focused on the elements necessary to substantiate claims and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

The RO deviated from one of the Board's March 2010 remand directives.  The Board directed the RO to contact the Veteran to provide additional details about his alleged exposure to herbicides in Thailand so that an inquiry could be made to the Joint Services Records Research Center (JSRRC).  The RO issued letters to his address of record in April 2010 and June 2010 soliciting such information and the Veteran did not reply.  In the event that the Veteran did provide information sufficient to submit to the JSRRC, the Board directed the RO to produce a formal memorandum to that extent and place it in his claims file.  The RO produced a formal memorandum specific to the use of herbicides in Thailand, but did not produce one indicating that there was insufficient information to submit to the JSRRC.  The Veteran submitted no reply whatsoever in response to the RO's two requests and therefore no documentation of any insufficient information provided by the Veteran is needed.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).  A remand to simply associate a memorandum with the claims file would delay the adjudication of the Veteran's appeal and not impact its outcome.   The Board recognizes the deviation from the remand directives, but finds that it is not such that a remand is required for correction.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

There was substantial compliance with the Board's remaining March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran underwent a VA audiology examination in August 2010.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
30
LEFT
15
15
10
25
20

The average puretone threshold was 24 in the right ear and 18 in the left ear.  His word recognition score using the Maryland CNC Test was 96 percent in each ear.  The results of the August 2010 examination show that the Veteran's level of hearing loss may not be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  

At no time during the appeal period does the evidence show that the Veteran's bilateral hearing loss met the threshold criteria set forth in 38 C.F.R. § 3.385.  Thus, the Board finds that his hearing loss does not meet the criteria to qualify as a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  Service connection for bilateral hearing loss is therefore not warranted.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits). 

The Board does not doubt the Veteran's ability to perceive changes in his audiological acuity.  However, a grant of service connection for bilateral hearing loss must be predicated on objective testing findings corresponding to the criteria of 38 C.F.R. § 3.385.  In this case, absent medical or audiological training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent lay opinion about whether the specific criteria for an audiological disability for VA purposes were met at any specific point in time.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013).  Hence, in the absence of competent evidence that the Veteran currently has bilateral hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B. Type II Diabetes Mellitus

As a preliminary matter, the Veteran asserts that his type II diabetes mellitus was caused by exposure to herbicides while serving at Korat Royal Thai Air Force Base (RTAFB) in Thailand.  The record does not show, nor does the Veteran assert, that he served in the Republic of Vietnam during the Vietnam Era.  Therefore, he is not presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(ii) (2013).  

The Veteran's service personnel records show that he was stationed at Korat RTAFB from November 1967 to November 1968 and that his military occupational specialty (MOS) was a welder for the entire time he served there.  At his August 2009 hearing, the Veteran reported three different ways he believed that he was exposed to herbicides.  First, he stated that he helped build a highway in the jungle approximately 50 miles from Korat RTAFB.  He stated that prior to construction, the fields around where the highway would be built were cleared of people.  Then, a plane sprayed a chemical to kill vegetation.  Second, he believed that herbicides must have been used to kill vegetation in order to build Korat RTAFB.  Lastly, he asserted that while he was at Korat RTAFB, he saw a soldier walk around the base with a "little pump spray" to kill weeds.  

In support of his claim, the Veteran supported a copy of the Project CHECO Southeast Asia Report: Base Defense in Thailand, an internet article titled "Agent Orange in Laos: Documentary Evidence," which stated that herbicides were tested at Thai air force bases, a letter from J. C., PA-C noting that the Veteran participated in the VA Agent Orange Registry, and an August 2007 record from Dr. Y. P. stating that the Veteran was "applying for disability as he was exposed to Agent Orange in war."  

As noted in J.C.'s letter, the VA Agent Orange Registry exists to help veterans who are concerned about health problems "which might have resulted from military service in the Republic of Vietnam during the Vietnam Era."  As noted above, the Veteran did not serve in the Republic of Vietnam and J. C.'s letter does not show that the Veteran was indeed exposed to herbicides.  Dr. Y. P.'s August 2007 statement also does not show that the Veteran was exposed to herbicides.  Dr. Y. P. did not indicate that she knew the Veteran served in Thailand.  She simply stated that he was exposed in "war."  Her apparent lack of knowledge of the Veteran's place and circumstances of service render her statement not probative because it was based upon an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The RO has conducted development with regard to the Veteran's claim that he was exposed to herbicides in Thailand.  Consistent with Fast Letter 09-20, the RO has placed in the claims file a Memorandum for the Record regarding herbicide use in Thailand during the Vietnam Era.  See Fast Letter 09-20 (May 6, 2009).  This Memorandum notes that, while the CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's military occupational specialty (MOS) or unit was one which regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.

VA's Adjudication Procedures Manual, M21-1MR, indicates that the Compensation & Pension Service (C&P) has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  M21-1MR, IV.2.C.10.q. Additionally, the M21-1MR states that herbicide exposure should be conceded if a U.S. Army veteran served at one of the Royal Thai Air Force Bases if they were involved with perimeter security duty and there is additional credible evidence supporting their statement.  Id.  According to the M21-1 MR, herbicide exposure should also be conceded if the Veteran served at a U.S. Army Base in Thailand during the Vietnam Era as a member of a military police (MP) unit, or with a military police occupational specialty if the Veteran states that his duty placed him at or near the base perimeter.  Id.  The Memorandum states that unless the Veteran's assertion is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim, a request should be made to the Joint Services Records Research Center (JSRRC) to attempt to corroborate the Veteran's assertion.  In this case, the Veteran was asked in April 2010 and June 2010 for specific information regarding his alleged herbicide exposure to include dates, locations, and nature of the exposure.  He did not respond to the requests, and information necessary to make a request to JSRRC was not provided.  Therefore, no request was made.  

Also, during the pendency of the appeal, VA's Compensation Service issued information concerning the use of herbicides in Thailand during the Vietnam War. In a May 2010 bulletin, the Compensation Service indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. A source for this information was the declassified Vietnam era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand. Although DoD indicated that the herbicide use was commercial in nature rather than tactical, the Compensation Service determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant with characteristics of tactical herbicides, were used. Therefore, the Compensation Service determined that special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeter of Thailand military bases, allowing for presumptive service connection of the diseases associated with herbicide exposure.

According to the bulletin, along with air bases, there were some small Army installations established in Thailand during this period, which may also have used perimeter herbicides in the same manner as the air bases. Therefore, if a U.S. Army veteran claimed disability based on herbicide exposure and the veteran was a member of a military police (MP) unit or was assigned an MP MOS that required duty at or near the base perimeter, then herbicide exposure on a facts found or direct basis was to be acknowledged.

In this case, the Veteran has not asserted that he regularly had contact with the Korat RTAFB perimeter.  Further, his MOS of welder is not consistent with duties along the perimeter of a base.  Therefore, the determination of whether the Veteran was in fact exposed to herbicides requires a direct or facts-found basis.  As noted above, he did not provide information necessary for the RO to make a request to the JSRRC to attempt to corroborate his assertions.  While the Board is sympathetic to the Veteran's claim, there is no competent evidence of herbicide exposure.  Although the Veteran may believe that the substances he saw used were herbicides, in this case, his lay assertion is not sufficient because he is not competent to identify such chemicals with specificity.  The identification of a chemical compound requires specific expertise that the Veteran does not possess.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  He has not asserted that he read labels identifying said chemicals and instead relies on the evidence he submitted such as the Project CHECO report, the internet article, and J. C.'s letter.  This evidence does not address the situations the Veteran described at his hearing.  For these reasons, the Board finds that the Veteran was not exposed to herbicides while serving at Korat RTAFB.  

Because the Board has found that the Veteran was not exposed to herbicides, presumptive service connection is not warranted for type II diabetes mellitus.  However, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994).

In this case, the Veteran does not assert, and the evidence does not show that his type II diabetes mellitus was directly caused by his period of military service.  His STRs are negative for any symptoms or diagnose of type II diabetes mellitus.  An August 2010 VA psychiatric examination notes that the Veteran was first diagnosed with type II diabetes mellitus in 2004, more than 35 years after separation from service.  Even though there is a gap in the Veteran's treatment records from 1968 until 2001, the evidence from Dr. Y. P. shows that when she began to treat him in 2001, he did not have symptoms of diabetes.  Hyperglycemia was first noted as a "new problem" in February 2003.  He was prescribed metformin in March 2003 and type II diabetes was formally diagnosed in October 2004.  Therefore, the Veteran did not have symptoms of or a diagnosis of type II diabetes mellitus for approximately two years while he was regularly seeing Dr. Y. P.  There is no indication that the Veteran's type II diabetes, diagnosed more than 35 years after service, is directly related to service, nor has the Veteran so asserted.  The nexus requirement is not satisfied.  Hickson, 12 Vet. App. at 253.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and service connection for type II diabetes mellitus is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

C. Bilateral Eye Disability

The Veteran has been diagnosed with a bilateral eye disability.  The first element of a service connection claim is satisfied.  Hickson, 12 Vet. App. at 253.  The Veteran testified that his eye disability was caused by burning his eyes while welding in service.  Although this is not documented in his STRs, the Board finds his statement that he burned his eyes while welding to be competent and credible because it is consistent with his MOS as a welder.  The second element of a service connection claim is satisfied.  Id.  However, the nexus element is not satisfied. 

The Veteran underwent a VA eye examination in December 2007.  The examiner diagnosed trace posterior subcapsular cataracts in each eye and stated that they were "not unusual" for the Veteran's age.  No other opinions or rationales were provided.  As a result, the examination report is not probative.  

In August 2010 the Veteran underwent a second VA eye examination.  He reported sustaining arc burns to both eyes from welding in service.  The examiner diagnosed status post retinal vein occlusion of the right eye with resultant reduction in visual acuity and visual field, macular and peripheral scars in the right eye, bilateral hypertensive retinopathy, and bilateral cataracts.  The examiner concluded that the Veteran's eye disabilities were not related to arc burns in service.  He explained that the right eye retinal occlusion was more likely due to hypertension.  Further, he explained that "[a]ny disability resulting from a welder's injury in 1968 would leave permanent corneal scars," and that the Veteran did not have permanent corneal scars at his examination.  The examiner noted that he reviewed the Wills Eye Manual in conjunction with his examination and opinion.  The August 2010 VA opinion provides highly probative evidence against the Veteran's claim.  

The Veteran asserts that he sustained arc burns to both eyes in 1968 while welding.  The Board finds his statement to be credible.  However, his lay assertion that his current eye disabilities were caused by this injury are outweighed by the findings of the VA examiner.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether burning his eyes in service caused his current eye disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Special equipment is required to diagnose the Veteran's eye disabilities and he does not possess such equipment.  Further, he does not have the specialized knowledge required to identify the cause of his eye disabilities which are only visible in a medical setting with specialized equipment.  While the Board does not doubt that the Veteran firmly believes that is in-service injury caused his eye disabilities, he is not competent to render a probative opinion on this matter.  Further, his specific assertion has been investigated by a medical professional and found to be not supportable.  Jandreau, 492 F.3d 1372. 

The findings of the August 2010 VA examiner are more probative than the Veteran's lay assertion, which is not competent.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and service connection for a bilateral eye disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

D. Depression

Although the Veteran was not diagnosed with a psychiatric disorder during his August 2010 VA examination, he was diagnosed with depression during the appeal period and therefore has a current disability for VA purposes.  See McClain, 21 Vet. App. at 321.

At his August 2009 hearing, the Veteran testified that he developed a drinking problem after service.  He stated that he felt shame about being a Vietnam Veteran and felt like he was treated poorly because he served in the military during an unpopular war.  He also stated that he felt depressed after his wife passed away and he lost his job.  By his own assertion, the Veteran did not begin to feel the symptoms of depression until "after [he] came out of service."  Therefore, the second element of a service connection claim is not met.  Hickson, 12 Vet. App. at 253.  

Further, the medical evidence of record shows that the Veteran's depression is not related to service.  Records from Dr. Y. P. show that in July 2001, he denied depression.  In September 2003, Dr. Y. P. noted that the Veteran's wife had passed away in June 2003 and he was depressed.  In December 2004 Dr. Y. P. noted situational depression after the death of the Veteran's wife.  In April 2007 she noted that the Veteran's wife passed away in the summer of 2003 and he went through a period of depression that lasted two to three years.  In August 2007 she noted a history of situational depression.  Dr. Y. P.'s records provide probative evidence against the Veteran's claim because they show that he developed depression because of his wife's death.  

In August 2010, the Veteran underwent a VA psychiatric examination.  He reported developing a drinking habit in service that continued after separation.  He stopped drinking in the early 1980s.  He did not receive treatment for a psychiatric disorder and did not take medication.  He reported that he engaged in impulse buying and felt shame after he bought things.  The examiner found that the Veteran did not have a psychiatric disorder.  Instead, the examiner found that the Veteran experienced intervals where he "feels sad and not like doing anything," but this came and went.  The examiner explained that the sources of these feelings were the death of his wife in 2003 and his mandated retirement from his job as a police officer.  The examiner concluded that the Veteran's symptoms were "transient, mild, and normal for a man of his age who has gone through these recent life changes."  The August 2010 VA examiner's opinion provides probative evidence against the Veteran's claim because it attributes the Veteran's feelings to more recent life changes.  

The Veteran asserted that he felt shame, guilt, and depression after he separated from service and returned home and that he did not talk about those feelings over the years.  However, he also testified that he became depressed because of the death of his wife and the loss of his job.  The Veteran is competent to report his observable symptoms such as negative feelings.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, his statements are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, they are not probative evidence in support of a nexus.  He attributes his depression to feelings he experienced after he separated from service and does not assert that he had such symptoms prior to leaving the military.  

Depression is not type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau, 492 F.3d at 1376 -77; see also Kahana, 24 Vet. App. at 433 n.4.  Determining which of more than one situation triggered depression falls outside the realm of common knowledge of a lay person, as is determining whether clinical depression is present as opposed to simply feeling depressed.  See Jandreau, 492 F .3d at 1377 n.4.  While the Board does not doubt the Veteran sincerely believes his depression is, in part, the result of negative feelings about serving in the Republic of Vietnam, his opinion is not competent.  

Further, his medical records show that he denied depression in 2001 and was not diagnosed with this condition until after the death of his wife in 2003.  Dr. Y. P. repeatedly noted that the Veteran's depression was situational and due to the death of his wife.  This finding was confirmed by the VA examiner.  The Veteran's assertion has been investigated by a competent medical professional and found not supportable.  The medical evidence against his claim is more probative than his lay assertion.

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and service connection for depression must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

E. Multiple Joint Disabilities

The Veteran asserts that he has arthritis of the following joints: hands, wrists, elbows, shoulders, feet, ankles, left hip, and neck.  He asserts that this is due to general wear and tear from serving in the military, but cites to no specific trauma.  

With regard to his ankles, elbows, and right shoulder, the Veteran has not been diagnosed with a current disability for VA purposes.  At his December 2007 VA joints examination, no ankle, elbow, or right shoulder complaints were noted and no disabilities for these joints were diagnosed.  

At his August 2010 VA examination, the Veteran reported that his ankle pain had its onset "several years ago" while he was working as a police officer.  X-rays showed unremarkable ankles.  The examiner found that the Veteran did not have degenerative joint disease (DJD) and did not diagnose any other disability.  Instead, he found that the Veteran's ankles were normal.  The examiner also did not find that the Veteran had an elbow disability.  X-rays of both elbows were normal and the examiner found that both elbows were normal.  Lastly, the Veteran reported that he had shoulder pain beginning approximately 13 years prior to the examination.  An x-ray of his right shoulder was normal and the examiner found that the right shoulder was normal.  

The findings of the VA examiners provide probative evidence against the Veteran's claims for service connection for bilateral ankle, bilateral elbow, and right shoulder disabilities because they show that he does not have disabilities of these joints.  

The Veteran asserts he has arthritis in these joints.  However, in this case, he is not competent to diagnose himself with arthritis.  See Jandreau, 492 F.3d at 1376 -77; see also Kahana, 24 Vet. App. at 433 n.4.  Arthritis is an internal process that is confirmed by x-ray.  As noted above, x-rays of his ankles, elbows, and right shoulder are normal and do not show that he has arthritis.  Although the Veteran is competent to state that he has pain, it alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.; Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board is mindful that functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  But here there is also no competent medical evidence of any such functional loss.  At his August 2010 examination, he had no limitation of motion of his ankles or elbows.  Although he had pain, his right shoulder ranges of motion were normal except for abduction, which was 170 degrees.  180 degrees is normal shoulder abduction.  38 C.F.R. § 4.71, Plate I (2013). He did not attest to any specific functional loss as the result of his right shoulder other than it hurt to reach over his head.  He did not state that his right shoulder prevented him from doing so.  Further, even though the examiner noted that the Veteran lost 10 degrees of right shoulder abduction, he found that the Veteran did not have a right shoulder disability.  

The remaining medical evidence of record does not show that the Veteran has been diagnosed with an ankle, elbow, or right shoulder disability at any point in time.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of an ankle, elbow, or right shoulder disability, which are related to active service.  Therefore, the Board finds that the service connection is not warranted for these conditions.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With regard to his hands, wrists, left shoulder, feet, left hip, and neck, the Veteran was diagnosed with current disabilities.  He has minimal degenerative joint changes at the second and third metacarpophalangeal and thumb interphalangeal joints on the left hand and mild DJD on the second, third, and fourth fingers of the right hand.  He also had bilateral "Heberen's nodes" of osteoarthritis on both hands.  He has chronic strain of both wrists.  He has "mild tendinitis" of the left shoulder.  He has "early" osteoarthritis of the left hip.  He has bilateral calcaneal spurs.  Lastly, he has DJD and degenerative joint disease (DDD) of the neck.  

The first element of a service connection claim is met with regard to these joints.  Hickson, 12 Vet. App. at 253.  As noted above, the Veteran asserts that all of these joint disabilities are caused by general wear and tear from working construction in the military.  Although his assertion is vague, the Board affords him the benefit of the doubt and finds that the second element of a service connection claim is satisfied with regard to these joints.  Id.  

With regard to the joints that have been diagnosed with arthritis (hands, left hip, and neck), the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Presumptive service connection is not warranted because the evidence does not show that the Veteran was diagnosed with arthritis of the hands, left hip, and neck within one year of separation.  Further, by his own assertion, his hand symptoms began approximately seven to eight years prior to his August 2010 VA examination, his left hip began to hurt 15 years prior, and his neck pain began after he was in a motor vehicle accident in 1980.  All of these reported onsets were many years after his separation from service.  Presumptive service connection is not warranted for arthritis of the hands, left hip, and neck.  

The evidence of record does not support a direct nexus between the Veteran's period of service and his bilateral hand and wrist, left shoulder, left hip, and neck disabilities.  

At his August 2010 VA examination, the Veteran reported that his joint conditions had their onset many years after service.  As noted above, he reported onset of hand symptoms in approximately 2002 or 2003.  He stated that he had stiffness, swelling, and aching that was triggered by repetitive use or weather changes.  He stated that he began to experience intermittent bilateral wrist pain eight to nine years prior to the examination that improved "after retiring from his job as a police officer."  He reported onset of shoulder pain 13 years prior to the examination.  He reported a steady ache in his left hip beginning 15 years before the examination.  He reported that prior to the examination, his left foot disability began four to five years ago, and his right foot had its onset three years ago.  Lastly, he reported that he was rear-ended in motor vehicle accidents in 1972 and 1980, and that his neck pain began in 1980.  The Board finds that the Veteran's own report of onset of his joint disabilities many years after service provides evidence against his claim.  

With regard to his bilateral hand and wrist, left shoulder, feet, left hip, and neck disabilities, the examiner concluded that they were not related to service.  The examiner noted that there were no complaints of joint pain on separation and his joints were found normal at his separation examination.  The examiner also found that when the Veteran began to see Dr. Y. P. in 2001, he was taking growth hormone replacements, had an elevated glucose level, elevated blood pressure, and weighed 295 pounds.  The examiner noted that a November 2002 private medical record showed that the Veteran completed the New York City Marathon, running for the first 13 miles and completing the second 13 with a combination of running and walking.  Dr. Y. P. noted that the Veteran had blisters but "felt well otherwise."  The examiner noted that the Veteran complained of back, not neck pain in October 2004.  

The examiner stated that the Veteran's primary occupation for more than 30 years after separation was a police officer.  When asked if his position was sedentary, the Veteran asserted that he was active.  The examiner explained that working as a police officer "...can promote more than the usual wear and tear stresses on the joints."  Further, he noted that medical literature showed that excess growth hormone can cause "...bone and joint changes."  Lastly, he found that age, obesity, his occupation, running, and growth hormone replacement were the Veteran's risk factors for his joint disabilities.  For these reasons, the examiner found that his bilateral hand and wrist, left shoulder, left hip, and neck disabilities were not related to service.  

Lastly, with regard to his feet, the Veteran diagnosed bilateral calcaneal spurs on x-ray.  He noted that they are "commonly seen in the general population and are typically asymptomatic."  For this reason, he concluded that they were not related to service.  The Veteran did not complain of any other foot-related symptoms.  

The Board finds that the August 2010 VA examiner's opinion provides probative evidence against the Veteran's claims.  

The Veteran did not specifically assert that he experienced bilateral hand and wrist, left shoulder, feet, left hip, and neck symptoms while in service.  When asked at his hearing, he stated that he was unable to recall any specific injuries in service.  The Veteran is competent to report observable symptoms.  In this case, he reported that they began after service and the Board finds his statements credible.  However, to the extent that he believes his disabilities were the result of wear and tear during two years of active military service, the Board finds that the opinion of the VA examiner is more probative.  In this case, the Veteran is not competent to state that working construction more than 35 years ago caused his current symptoms, all of which he asserted manifested many years after service.  See Jandreau, 492 F.3d at 1376 -77; see also Kahana, 24 Vet. App. at 433 n.4.  Further, his assertions have been investigated by the August 2010 VA examiner and found to be unsupportable.  The VA examiner proposed several post-service risk factors for the Veteran's joint disabilities based upon a review of the record, the Veteran's own lay assertions, and a review of medical literature.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claims of service connection for bilateral hand and wrist, left shoulder, feet, left hip, and neck disabilities must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for type II diabetes mellitus is denied.  

Service connection for a bilateral eye disability is denied. 

Service connection for depression is denied.  

Service connection for disabilities of the hands, wrists, elbows, ankles, shoulders, feet, neck, and left hip is denied.  


REMAND

Two supplemental medical opinions are needed.  First, an opinion is needed to address the Veteran's competent, credible assertion that he experienced heartburn and indigestion in service and that those symptoms persisted.  Second, an opinion is needed to determine whether the Veteran's knee disabilities pre-existed service and were not aggravated by service.  No VA examination for hypertension was conducted, but the record is not sufficient for the Board to decide his claim.  The Veteran's blood pressure reading at his December 1966 entrance examination was 138/84, and he also asserted that he was diagnosed with hypertension shortly after service, but his medical records from immediately post-service are not available.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the August 2010 GERD examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is provided, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) For the purposes of the opinion, the examiner is to accept as credible the Veteran's assertion that he experienced heartburn and indigestion in service, but did not seek treatment.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD began during active service or is related to any incident of service.  The examiner must address the Veteran's lay assertions.  It is not sufficient to base a negative opinion on the unavailability of medical evidence for the period from 1968 to 2001.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Return the Veteran's claims file to the examiner who conducted the August 2010 joints examination so a supplemental opinion may be provided with regard to his knees.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's December 1966 pre-induction report of medical history where it was indicated that bad weather bothered his knees.

ii) A December 1966 STR suggesting that the Veteran had "bad knees."

iii) The Veteran's August 2009 hearing testimony where he and his representative assert that his knees were symptomatic prior to service, that he fell and injured his knees during service, and that his symptoms worsened in service.  

c) The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

d) After reviewing the record, examining the Veteran (if deemed necessary by the examiner), and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions for each of the following:

i) Whether it is medically undebatable that the Veteran's knee disabilities preexisted his entry into active military service.

ii) If it is found as medically undebatable that his knee disabilities clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii) If his knee disabilities are not found to have preexisted a period of active service, whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service; or, with regard to arthritis, whether it manifested within one year of separation from service.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) His December 1966 pre-induction examination noting a blood pressure of 138/84. 

ii) The Veteran's August 2009 hearing testimony where he and his representative assert he was prehypertensive when he entered service and was treated for his blood pressure in the 1970s.  

c) The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

d) After reviewing the record, examining the Veteran (if deemed necessary by the examiner), and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions for each of the following:

i) Whether it is medically undebatable that the Veteran's hypertension preexisted his entry into active military service.

ii) If it is found as medically undebatable that his hypertension clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii) If his hypertension is not found to have preexisted a period of active service, whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service; or manifested within one year of separation from service.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


